—Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about June 12, 2001, which, after a nonjury trial, directed that plaintiff father shall have legal custody of the parties’ child, with related relief, unanimously affirmed, without costs.
The trial court correctly focused on the welfare and best interests of the child as the paramount consideration (see, Allen v Farrow, 215 AD2d 137, 138), and we do not find that any crucial factor has been overlooked. Contrary to appellant’s argument, the court directed equal parenting time, not joint legal custody (see, Matter of Spurck v Spurck, 254 AD2d 546, 547-548). Defendant’s allegations of judicial bias are without merit, and the record demonstrates that she was afforded a fair trial (see, Camperlengo v Lenox Hill Hosp., 239 AD2d 150). Defendant’s numerous disagreements with the trial court based on her self-serving view of the evidence do not furnish grounds to disturb the matrimonial court’s various exercises of discretion or its factual determinations (see, Reik v Reik, 280 AD2d *307372, lv denied 96 NY2d 714). We have considered defendant’s remaining arguments and find them unavailing. Concur— Nardelli, J. P., Lerner, Rubin, Saxe and Marlow, JJ.